Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Ex parte Quayle

This application is in condition for allowance except for the following formal matters: 

Specification
**	The disclosure is objected to because of the following informalities:

Pages 1-7 list a first set of paragraphs that are labeled as para. 1-19.  Pages 45-54 list a second set of paragraphs that are also labeled as para. 1-19.  The para. should be in numerical order.  Please renumber the second set of paragraphs to ensure the para. are in numerical order.  

Reference characters "109a" and "450a" (fig. 43-45 and 44B; have both been used to designate a fastener. While the fasteners 109a and 450a are different, it may cause confusion using the same name and the name should be changed.  Paragraph 129 (page 43 and 44) discloses fastener 109a (fig. 44A) that is a sheet metal screw of claim 3.  Para. 2 (page 46) discloses fasteners 450a (figures 43-45 and fig. 44B) that is a bolt of independent claims 1, 9 and 16. Using the same broad name in the specification for different structure may cause confusion and should be changed. 

Appropriate correction is required.



Claims

The following are objections to the claims.

**	Claims 1, 9 and 16 all claim a fastener.  Reference characters "109a" and "450a" (fig. 43-45 and 44B; have both been used to designate a fastener. While the fasteners 109a and 450a are different, it may cause confusion using the same name and the name should be changed.  Paragraph 129 (page 43 and 44) discloses fastener 109a (fig. 44A) that is a sheet metal screw of claim 3.  Para. 2 (page 46) discloses fasteners 450a (figures 43-45 and fig. 44B) that is a bolt of independent claims 1, 9 and 16. Using the same broad name in the specification for different structure may cause confusion and should be changed. 

Appropriate correction is required.




** 	Claim 16, line 2, claims “an artificial tree stand.”  Claim 16 (Line 9) and claim 17 (last line) recite “the decorative assembly stand” and are seen to be a typographical error that was intended to refer to Claim 16, line 2 (artificial tree stand).  An examination on the merits, as best understood, is discussed below. 
Appropriate correction is required.


***	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
***	A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.



Allowable Subject Matter

Claim(s) 1-20 have allowable subject matter.
Claims 1 and 9 claim a fastener 450a (fig. 42, 45 and 44B) is configured to be received in an aperture (near threads 441a in fig. 44B) of the decorative assembly stand (Christmas Tree stand; fig. 42) and cut through the coating 483a (fig. 44B) of the decorative assembly member (tree trunk, 482a; fig. 43 and 44B) and contact a surface of the decorative assembly member (tree trunk 482a).  
Claim 16 claims a fastener 450a (fig. 42, 45 and 44B) received in an aperture (near threads 441a in fig. 44B) of the decorative assembly stand (Christmas Tree stand; fig. 42) and extends through a hole in the coating 483a (fig. 44B) of the artificial tree pole (tree trunk, 482a; fig. 43 and 44B) and a jagged end portion 452a (figure 44B) contacts a surface of the artificial tree pole (tree trunk 482a).  

The prior art does not show the structure of the following claims.   
Claims 1 and 9. The prior art does not show claim a fastener is configured to be received in an aperture of the decorative assembly stand and cut through the coating 483a (fig. 44B) of the decorative assembly member and contact a surface of the decorative assembly member.
Claim 16.  The prior art does not show a fastener received in an of the decorative assembly stand and extends through a hole in the coating of the artificial tree pole  and a jagged end portion contacts a surface of the artificial tree pole.  

This structure noted above, in combination with all the other elements of the claim that it depends from is not shown in a single prior art document and the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made. 

If the application becomes allowable, any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowable Subject Matter".



Conclusion

        The prior art listed on PTO form 892 that is made of record and not relied upon is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant’s claimed invention.  For example, Hirooka shows an electrical ground line 16 (fig. 2) equivalent to applicant's claimed electrical ground line 108 (fig. 1). Wireman shows an electrical ground line 17 (cover sheet). Nickola shows an electrical ground line 32 (cover sheet).  Strizki et al. shows (cover page) a fastener 5 (cover sheet) with structure 4 (cover sheet) configured to cut through a coating.  Schluter shows (cover page) a fastener 20 (cover sheet) with structure 30 (cover sheet) configured to cut through a coating.  Uno shows (cover page) a fastener 10a (cover sheet) with structure (2 OR 3; cover sheet) configured to cut through a coating.  Hein shows (cover page) a fastener 10 (cover sheet) with structure 24 (cover sheet) configured to cut through a coating (corrosion; abstract).  Bockler et al. shows (cover page) a fastener 5 (cover sheet) with structure 5.1 (cover sheet) configured to cut through a coating.  Zach et al. shows (cover page) a fastener 10 (cover sheet) with structure 4 (fig. 4) configured to cut through a coating.  Jaconi shows (cover page) a drill bit (cover sheet) with structure 44 (cover sheet) configured to cut through a coating.  
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 7:00 A.M. to 3:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached at 571-272-2078.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/James Harvey/
James Harvey
Primary Examiner 
July 6, 2022